Citation Nr: 1738649	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-32 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant in the case, served in the United States Marine Corps from January 1956 to January 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision (denying service connection for bilateral hearing loss) and a January 2016 rating decision (denying service connection for sleep apnea), both of the Phoenix, Arizona Regional Office (RO).

In March 2017, the Veteran testified in a Video Conference Hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.  The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Bilateral Hearing Loss

The Veteran underwent whisper tests with normal results on service entrance and exit.  The Veteran served as an Infantryman and reported in service noise exposure from small arms fire and aircraft.  The Veteran's competent account of being exposed to military noise from small arm fire and aircraft is consistent with the places, types, and circumstances of his service and is, therefore, credible.  38 C.F.R. § 1154(a).

In September 2012, the Veteran underwent a VA examination to determine the nature and etiology of any hearing loss disability.  The VA examiner declined to provide an opinion and explained that based on a report of significant noise exposure both during and after service, that it was not possible to determine if the hearing loss was related to military noise exposure without resorting to mere speculation.

During the March 2017 Video Conference Hearing, the Veteran testified that both pre and post service his noise exposure was minimal, except a position he had in a factory which required him to wear hearing protection in areas with loud noise.  The Veteran added that the use of hearing protection was strictly enforced at the factory and that non-use of it would have resulted in penalties.  The Veteran is competent to report factual matters of which he had firsthand knowledge, such as a lack of pre and post service noise exposure.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).

Therefore, because the September 2012 VA examination did not provide an opinion and furthermore did not consider the accurate factual basis, a new medical opinion is necessary.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).

Sleep Apnea

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his or her claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R.
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has a current diagnosis of sleep apnea.  See May 2016 VA Treatment Note.  On the Veteran's October 2015 Supplemental Claim for Compensation, he indicated the onset of the sleep apnea was during service in 1958.  In his March 2017 Video Conference hearing, the Veteran reported that he snored in-service to the point it would disturb fellow Marines and they would wake him up.

To date, the Veteran has not been provided with a VA examination to determine the etiology of the diagnosed sleep apnea and a remand is necessary to obtain one.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Associate any VA treatment records since May 2016 with the Veteran's electronic claims file.

2.  After completion of the above-specified development, obtain an opinion from a VA audiologist.  If the VA audiologist determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss had onset in service or is otherwise related to his active service, to include noise exposure?

In rendering the opinion requested above, the VA examiner should assume, as fact, that the Veteran was exposed to loud noises in service.  The examiner must discuss the fact that any post service noise exposure during the Veteran's position in the factory required use of hearing protection.

A rationale should be given for all opinions and conclusions rendered.

3.  Arrange for the Veteran to undergo a VA examination to assist in determining the nature and etiology of currently diagnosed sleep apnea.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent probability or greater) currently diagnosed sleep apnea, or any other sleep disorder, is related to service. 

The examiner must specifically comment on the Veteran's reports of snoring in service.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

4.  After completion of the above and compliance with the requested actions has been ensured, readjudicate the appeals for service connection for bilateral hearing loss and sleep apnea in light of all the evidence of record.  If the determination remains adverse to the Veteran, both he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




